Citation Nr: 1625920	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-06 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for vertigo.
 
3.  Entitlement to service connection for a heart disability.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served as a member of the United States Air Force in the Rhode Island Air National Guard and had a period of active duty for training (ACDUTRA) from May 1986 to January 1987 as well as active service from October 1990 to March 1991, June 2002 to October 2002, and January 2003 to August 2003.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran's case is now under the jurisdiction of the RO in Providence, Rhode Island.

These issues were previously remanded by the Board in March 2015 and September 2015 for additional development.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's current sleep apnea is not related to his period of ACDUTRA from May 1986 to January 1987 or his period of active service from October 1990 to March 1991.

2.  The Veteran's current sleep apnea pre-existed his period of active service from June 2002 to October 2002.

3.  The Veteran's sleep apnea that pre-existed his period of active service from June 2002 to October 2002 did not increase in disability due to disease or injury during this period of active service or the period of active service from January 2003 to August 2003 nor was any increase beyond the natural progress of the sleep apnea.

4.  The Veteran's current vertigo is not related to any period of ACDUTRA or active service.

5.  The Veteran's current heart disability is not related to any period of ACDUTRA or active service.

CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by ACDUTRA or active service prior to 2002.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

2.  Sleep apnea clearly and unmistakably pre-existed and was not aggravated by service beginning in 2002.  The presumption of soundness at entry is rebutted.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

3.  Vertigo was not incurred in or aggravated by ACDUTRA or active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  A heart disability was not incurred in or aggravated by ACDUTRA or active service and may not be presumed to have been incurred during a period of active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159 (2015).  In the case at hand, the requirements of 38 U.S.C.A. 
§§ 5103  and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in March 2012 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  The pertinent evidence of record includes statements from the Veteran and other individuals, service treatment records, and postservice private treatment records.  

The record reflects that, pursuant to the March and September 2015 Board remands, the RO requested that an examination be scheduled for the Veteran to assess the current nature and etiology of his sleep apnea, vertigo, and heart disability.  Notably, the Veteran had not previously been afforded VA examinations for these disabilities.  There is a notation in the record that the Veteran was scheduled for these examinations in December 2015 and received a letter notifying him of the examinations.  However, the Veteran did not report for these examinations.  There is no evidence of record indicating that the Veteran requested that the examination be rescheduled or that he provided good cause for his failure to report.  See 38 C.F.R. § 3.655 (2015).  In fact, the Veteran has not provided any reason for his failure to appear for the examinations.  VA sent the Veteran a letter in April 2015 that informed him that if he did not report for a VA examination without good cause, his claims would be rated based on the evidence of record or even denied.  
None of VA's letters to the Veteran have been returned as undeliverable, and the current address of record is that which was provided to VA appears to be current and correct. 

In order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street, and if a veteran wishes help, he/she cannot passively wait for it in those circumstances where he/she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993). 

In light of the above, the Board finds that the RO/AMC has complied with the March and September 2015 remand instructions to the extent possible, and no further action in this regard is warranted.  Because the Veteran failed to report to his VA examinations, and because these are original claims for compensation, these claims are being evaluated on the basis of the evidence of record.  See 38 C.F.R. 
§ 3.655(b).

The VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Service connection is warranted for an injury incurred or aggravated during a period of INACDUTRA.  38 U.S.C.A. § 101(24)(C) (West 2014); 38 C.F.R. 
§ 3.6(a) (2015).  In contrast, service connection may be granted for an injury or disease incurred or aggravated during a period of ACDUTRA. 38 U.S.C.A. 
§ 101(24)(B) (West 2014); 38 C.F.R. § 3.6(a) (2015).  

Service connection may also be granted on a presumptive basis for certain chronic diseases when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  However, generally, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Additionally, as will be discussed below, the Board finds that the medical evidence indicates that the Veteran had sleep apnea prior to his periods of active service from June 2002 to October 202 and from January 2003 to August 2003.  In this regard, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the veteran later complains about.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003.

The government may show a lack of aggravation by clear and unmistakable evidence that either (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progress of the pre-existing condition. 38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096; see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402   (1995).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295   (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2015).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160(b) (2015).

In this case, the claims on appeal are original claims for compensation filed in February 2012 (VA Form 21-526) as contemplated by the operative VA regulations.  See id. The Veteran was scheduled for VA examinations and failed to report without a showing of good cause.  See 38 C.F.R. § 3.655. 

The Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis
Sleep Apnea

Because the Veteran had different types of service and because sleep apnea was first identified between periods of service, the analysis varies based upon the differing periods of service.

Service beginning in 2002

The Veteran maintains that he had an increase in symptoms of his obstructive sleep apnea following his last period of active service in 2003 and this represents in-service aggravation (a permanent worsening of his pre-existing condition beyond the natural progress of the disease process) of his pre-service obstructive sleep apnea.  A June 2009 letter from the Veteran's private doctor states that the Veteran was diagnosed with obstructive sleep apnea in 1996.  The doctor stated that, while the Veteran's obstructive sleep apnea was mild by the sleep study, the Veteran had gained about 70 pounds and his obstructive sleep apnea is "likely to be much worse now."  Further, a September 1998 service examination notes treatment for sleep apnea.  Postservice private treatment records dated October 2005 and June 2009 document treatment for sleep apnea.  Also, the Veteran's wife and supervisor have submitted statements documenting the severity of the Veteran' sleep apnea.  His wife in particular noted that upon returning from Southwest Asia in 2003, the Veteran had great difficulty sleeping even with a CPAP machine.  The Board notes, however, that the Veteran's treatment records during his periods of active service from June 2002 to October 2002 and January 2003 to August 2003 are absent complaint of or treatment for sleep apnea or symptoms associated therewith.

Based on the finding and treatment for sleep apnea in 1996 and 1998, the Board finds that there is clear an unmistakable evidence that the Veteran's sleep apnea pre-existed his periods of active service from June 2002 to October 2002 and January 2003 to August 2003 and that the first step of presumption of soundness for these periods of active service is rebutted.

In light of the aforementioned potential evidence indicating a worsening of the Veteran's sleep apnea during his latter two active service periods, in March 2015 and September 2015, the Board remanded the Veteran's sleep apnea claim in order to afford the Veteran a VA examination and for the examiner to state whether there is clear and unmistakable evidence that the Veteran's pre-existing sleep apnea was not aggravated beyond the natural progress of the disorder by his active service from June 2002 to October 2002 or from January 2003 to August 2003.  Unfortunately, the Veteran did not appear for his examination.  Therefore, no further determination could be made regarding whether his sleep apnea was aggravated during the latter two periods of active service beyond the normal progression of the disorder, and the case must be decided solely on the basis of the evidence of record.  See 38 C.F.R. § 3.655(b). 

After a consideration of the evidence of record, the Board finds that the Veteran's preexisting sleep apnea did not undergo an increase in disability during the periods of active service from June 2002 to October 2002 and January 2003 to August 2003.  Although the Board notes the lay statements of record as well as the June 2009 report from the Veteran's private doctor indicating the Veteran's sleep apnea worsened during active service from June 2002 to October 2002 and January 2003 to August 2003, as discussed above, the service treatment records during these periods are absent worsening of the Veteran's sleep apnea.  Indeed, they are absent a finding of sleep apnea or symptoms associated therewith.  Notably, on an August 2003 service examination report, the Veteran did not report any concerns about his health, and no referral was required for any breathing problems or other symptoms associated with sleep apnea.  Such evidence is clear and unmistakable that there was no increase in severity during such period of service.

Moreover, to the extent that the Veteran has stated that he had temporary flare-ups of the sleep apnea during the periods of active service, such temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)).  Here, it is established that the preexisting sleep apnea did not worsen as opposed to the Veteran exhibiting symptoms of such disability.  The service treatment records clearly and unmistakably establish the pre-existing apnea was not aggravated during service.

Additionally, regarding the June 2009 letter from the Veteran's private doctor indicating that the Veteran's sleep apnea is "likely to be much worse now" compared to the diagnosis in 1996, the Veteran's doctor did not provide any explanation or rationale as to whether the Veteran's sleep apnea worsened specifically during the Veteran's periods of active service from June 2002 to October 2002 and January 2003 to August 2003.  See Hernandez -Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  As such, the Board finds that the letter from the Veteran's private doctor provides no basis for establishing an increase in severity during service.     

Also, the Board acknowledges the statements of the Veteran and his supervisor and wife who have submitted statements in support of his claim and the general assertions as to his underlying sleep apnea having worsened as a result of active service.  While laypersons are competent to report a contemporaneous medical diagnosis and in certain instances opine as to etiology, the general statements that the Veteran's sleep apnea increased in severity in service (as opposed to intermittent flare-ups of symptomatology) does not outweigh the above evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).

The above discussion reflects that the clear and unmistakable evidence establishes that there was no increase in severity of sleep apnea during the Veteran's periods of active service from June 2002 to October 2002 and from January 2003 to August 2003.  Here, the presumption of soundness is rebutted.

Service prior to 2002

Also, to the extent that the Veteran contends that his current sleep apnea is related to his period of ACDUTRA from May 1986 to January 1987 or his period of active service from October 1990 to March 1991, the Board notes that the service treatment records do not document any complaints of or treatment for symptoms related to sleep apnea during these periods.  Notably, service examinations dated March 1989 and September 1993 reveal normal findings and the Veteran reported he was in "good" health.  Indeed, there are no findings noted that are consistent with sleep apnea until 1996.  Therefore, the Board finds that the Veteran's sleep apnea did not have its onset during the Veteran's period of ACDUTRA from May 1986 to January 1987 and from his period of active service from October 1990 to March 1991.  

Again, without an examination and opinion to resolve a question as to whether the Veteran's sleep apnea is related to either of his period of ACDUTRA from May 1986 to January 1987 or from his period of active service from October 1990 to March 1991, no further determination can be made regarding the diagnosis and relationship to ACDUTRA or active service of the Veteran's sleep apnea, and the case must be decided solely on the basis of the evidence of record.  See 38 C.F.R. 
§ 3.655(b). 

The Board notes that there is no probative and credible evidence supporting the contention that the Veteran's current sleep apnea is due to any event or incident in ACDUTRA from May 1986 to January 1987 or active service from October 1990 to March 1991 other than his own statements.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377, n.4 (2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). A layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  Thus, the Veteran is competent to report that he has had problems with sleep apnea during his period of ACDUTRA and thereafter.  However, the Board finds that the probative evidence of the record (e.g., service treatment records) indicate that the Veteran does not have sleep apnea that manifested in the period of ACDUTRA from May 1986 to January 1987 or his period of active service from October 1990 to March 1991.  

Conclusion 

In sum, the evidence deemed most probative by the Board establishes that service connection for sleep apnea is not warranted.  The evidence establishes that such disability was not manifest during the period of ACDUTRA from May 1986 to January 1987 or his period of active service from October 1990 to March 1991.  In addition, sleep apnea pre-existed the subsequent periods of service and was not aggravated during the following two periods of active service.  In making this determination, the Board considered the preponderance of the evidence standard for the earlier period of service.  For the latter period of service, the standard was of clear and unmistakable evidence in regard to the presumption of soundness. 
Lastly, sleep apnea is an established diagnosis rather than an undiagnosed illness.  Section 38 U.S.C.A. § 1117, is not applicable.

Vertigo

The Veteran contended in his February 2012 claim for benefits that he has experienced symptoms of dizziness since returning from active duty in Iraq.  A September 2009 private treatment record notes a diagnosis of benign paroxysmal positional vertigo.  However, his service treatment records are absent complaints of or symptoms related to vertigo.  Indeed, during his August 2003 service examination, he identified his health as "Very Good" and no referral was made for symptoms congruent with vertigo.

In March 2015 and September 2015, the Board remanded this claim in order for the Veteran to be provided a VA examination to determine the etiology of his current vertigo.  However, as discussed above, the Veteran did not report for his VA examination.  Again, without an examination and opinion to resolve the question of etiology raised by the record, no further determination can be made regarding the diagnosis and relationship to service of the Veteran's vertigo, and the case must be decided solely on the basis of the evidence of record.  See 38 C.F.R. § 3.655(b) . 

The Board notes that there is no probative and credible opinion supporting the contention that the Veteran's current vertigo is due to any event or incident in ACDUTRA or active service other than his own statements.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau and Buchanan, both supra.  A layman is competent to report what he or she experiences through one of the senses. See Layno, supra.  Thus, the Veteran is competent to report that he has had problems with dizziness during ACDUTRA or active service and thereafter.  However, the Board finds that the probative evidence of the record (e.g., service treatment records) indicates that the Veteran does not have vertigo that had manifest in service.  Without the results from a recent VA examination ascertaining the Veteran's current vertigo and its etiological origin, the evidence falls short of suggesting a nexus between a current vertigo disability and an in-service event. 

In sum, the evidence deemed most probative by the Board establishes that service connection for vertigo is not warranted.  The evidence establishes that such was not manifest during ACDUTRA or active service and there is no probative and credible evidence linking such to service.  Here, at best there is a post service notation of positional vertigo.  However, the evidence is inadequate to establish whether such positional change results in disability (impairment), whether there is disease or injury to account for the symptom or whether such is due to an undiagnosed illness.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim for entitlement to service connection for vertigo must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Heart disability

The Veteran contends that he suffers from a heart disability that is due to his service in Iraq.  The medical evidence includes a number of ECG reports which indicate abnormal findings.  A February 2012 EKG, for instance, notes a "borderline ECG" and incomplete right bundle branch block.  An August 2009 ECG notes that the Veteran had normal sinus rhythm, and the report showed "diffuse nonspecific T abnormalities."  A September 1993 ECG report notes abnormal findings with a "possible right ventricular hypertrophy."  However, the Veteran's service treatment records during his periods of ACDUTRA and active service are absent findings of a heart disability or symptoms associated therewith.  

With regard to the September 1993 treatment record indicating an abnormal ECG and possible right ventricular hypertrophy, to the extent that there is a question as to whether the Veteran had a heart disability that preexisted his periods of active service from June 2002 to October 2002 and January 2003 to August 2003, the Veteran's service treatment records do not include a physical examination report for re-entry into active service in June 2002 or January 2003.  Because there is no entrance examination report, a presumption of soundness at entry attaches.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  This presumption cannot be rebutted unless there is clear and unmistakable evidence that a heart disability pre-existed and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Board observes that the Veteran's service treatment records during his periods of active duty from June 2002 to October 2002 and January 2003 to August 2003 as well as postservice evidence do not document complaints of or treatment for a heart disability or symptoms associated therewith that may be attributable to a pre-existing disability.  Accordingly, the Board finds that there is not clear and unmistakable evidence that the Veteran's current heart disability pre-existed any period of active service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The presumption of soundness upon enlistment has therefore not been rebutted.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015); see also Bagby v. Derwinski, 1 Vet. App. 225, 227.

In March 2015 and September 2015, the Board remanded this claim to provide the Veteran with a VA examination to determine whether the Veteran has a diagnosed heart disability that was manifest during his service or was otherwise related to his service.  As the Veteran did not appear for his examination to ascertain a clinical heart disability, no further determination could be made regarding the diagnosis, cause, and relationship to service of the Veteran's heart disability, which includes the above-referenced incomplete right bundle branch block, and the case must be decided on the basis of the evidence of record.  See 38 C.F.R. § 3.655(b).  

While there was a finding of possible right ventricular hypertrophy in September 1993, the Veteran's service treatment records and post-service evidence does not provide a diagnosis of a chronic clinical disability resulting from any event in ACDUTRA or active service.  Without a medical examination, the Board is unable to determine whether the Veteran has a current heart disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The Board also notes that the record does not reflect medical evidence showing any manifestations of a heart disability such as arteriosclerosis during the one-year presumptive period after the Veteran's separation from any period of active service.  Accordingly, service connection is not warranted on a presumptive basis as to this claim.  38 C.F.R. §§ 3.307, 3.309.  

The Board notes that there is no probative and credible opinion supporting the contention that the Veteran has a current heart disability that is due to any event or incident in ACDUTRA or active service other than his own statements.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau and Buchanan, both supra.  A layman is competent to report what he or she experiences through one of the senses. See Layno, supra.  The Board therefore recognizes that the Veteran, as a lay person is competent to report on matters such as having chest pain that had its onset during his ACDUTRA or active service to include service in Iraq.  However, the Board finds that the probative evidence of the record (e.g., service treatment records) indicates that the Veteran does not have a heart disability that manifested during ACDUTRA or active service.  Without the results from a VA examination ascertaining whether the Veteran has a heart disability, the evidence falls short of suggesting a nexus between a current heart disability and service. 

In sum, the evidence deemed most probative by the Board establishes that service connection for a heart disability is not warranted.  The evidence establishes that such disability was not manifest during ACDUTRA or active service and there is no probative and credible evidence linking such disability to service.  In particular, the decision to not report for an examination prevents the VA from establishing whether the appellant has any heart disability, heart disease or undiagnosed illness of the heart.  Since the record is inadequate to establish the presence of a heart disability, it follows that a nexus cannot be established. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim for entitlement to service connection for a heart disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to service connection for vertigo is denied.
 
Entitlement to service connection for a heart disability is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


